Citation Nr: 1431046	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a chronic low back disability.

3.  Entitlement to service connection for a disability manifested by numbness of the arms and legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1981 to July 1984 and from March 1987 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, a chronic low back disability, and a disability manifested by numbness of the arms and legs. 

The Veteran, accompanied by his representative, appeared at the RO to present oral testimony in support of his appeal before a Decision Review Officer (DRO) in May 2008 and a traveling Acting Veterans Law Judge sitting at the RO in March 2010.  The transcripts from each of these hearings are included in the claims file.

In May 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional evidentiary development. Following this development, the denials of VA compensation for the claims on appeal were confirmed in a September 2012 rating decision/supplemental statement of the case.  The appeal was recertified and the case was returned to the Board in September 2012 and the Veteran now continues his appeal.   

For the reasons discussed below, this case is REMANDED to the agency of original jurisdiction.  VA will notify the appellant and his representative if further action is required on their part.



REMAND

As previously noted, the Veteran was provided with a hearing before a traveling Acting Veteran's Law Judge from the Board, sitting at the RO, which was conducted in March 2010.  During the course of this appeal, the presiding judge left the employ of the Board.  The law and regulations require that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Thusly, in correspondence dated May 2014, the Veteran was notified of the departure from the Board of the Veterans Law Judge who presided over his March 2010 hearing.  The Veteran was offered the opportunity to be scheduled for another hearing before an active Veterans Law Judge, pursuant to 38 C.F.R. § 20.717 (2013).  The Veteran responded in the affirmative in correspondence dated in June 2014, expressly requesting that he be provided with a new Board hearing, to be held at the RO before a Veterans Law Judge via videoconference.  The appeal is therefore remanded for appropriate action pursuant to this request.

Accordingly, the case is REMANDED to the AOJ for the following action:

The AOJ should schedule the Veteran for his requested videoconference hearing, to be held at the RO before a Veteran's Law Judge from the Board.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

